ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals dismissing appellant’s opposition to the registration by appellee of the word “Warranty” as a trade-mark for bread; the ground of the opposition being appellant’s use of the word “Bond” as a trade-mark on the same class of goods.
If “Bond,” as used by appellant, were more than suggestive, it would be descriptive, and hence not subject to appropriation as a trade-mark. Being merely suggestive, however, it necessarily follows, as we have said many times, that the field is open to others to adopt and use suggestive marks that are not deceptively similar; An inspection of the two marks here involved clearly discloses that appellee has met this test.
The decisions of the Patent Office contain a full and satisfactory discussion of the question involved., and we therefore affirm the decision appealed from, without more.
Affirmed.